Citation Nr: 9925577	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel
INTRODUCTION

The veteran had active service from May 6, 1976, to June 3, 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for inadequate 
personality type.  The veteran testified at a telephone 
hearing before the undersigned in July 1997.  At this hearing 
he expressed a desire to change the description of the issue 
in this case to include schizophrenia and to obtain 
representation by a service organization.  The Board Remanded 
the veteran's appeal in July 1997 for further development.

While in Remand status the veteran appointed the Disabled 
American Veterans as his representative.  VA Form 21-22, 
Appointment of Veteran's Service Organization as Claimant's 
Representative, acknowledged October 1997.  Following 
compliance with the Board's directives on Remand, the RO 
continued the denial of the veteran's claim, he continued his 
appeal and the case was returned to the Board.  In 
correspondence between the veteran and the Board, the Board 
attempted to clarify whether he continued to desire a 
personal hearing.  The veteran requested a personal hearing 
and one was scheduled, but he was unable to appear as he 
remained incarcerated.  In December 1998, the Maryland 
Correctional Institution at Hagerstown advised the Board that 
the veteran was incarcerated and a release date was not 
anticipated in the near future.  The veteran was advised by 
the Board that personal hearings were not mandatory and he 
was given the opportunity to submit additional written 
argument in lieu of a hearing in support of his claim.  He 
was also provided with copies of the arguments presented by 
his representative.  Following an April 1999 letter to the 
veteran, he provided no further argument in a May 1999 
response to report on an address change.  Thereafter, the 
veteran's representative filed with the Board an informal 
hearing presentation in support of the veteran's appeal.  



FINDING OF FACT

No competent medical evidence has been submitted showing that 
a current psychiatric disorder to include schizophrenia is 
attributable to military service or event coincident 
therewith.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a psychiatric disorder to include 
schizophrenia.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from 
schizophrenia, that he inherited the disorder from his mother 
but did not know he had it at the time he entered the 
service, that the examiner, at the time of his entrance into 
service, should have discovered the disorder, that his first 
nervous breakdown occurred in service, and that he should 
therefore be service connected for a psychiatric disorder to 
include schizophrenia.  It is also requested that the veteran 
be afforded the benefit of the doubt.

I.  Factual Background

The veteran's service medical records include a May 4, 1976, 
entry examination that was negative for complaints or a 
diagnosis of a psychiatric disorder.  Thereafter, May 20, 
1976, treatment records included the veteran's drill 
instructor's statement that the veteran had been at the 
Recruit Depot for two weeks and had bad nerves for two weeks.  
The veteran reported having had no problems before military 
service.  The veteran was also reported to be 
hyperventilating and was given Valium.  In another entry on 
the same date, the veteran was noted to be complaining of 
nerves.  He was considered to be inadequate personality type.  
He was inept, had poor judgment and a lack of physical and 
emotional stamina.  A May 24, 1976, entry, signed by the 
veteran, reported that the veteran had no defects that would 
disqualify him from military service and that he did not 
suffer from an injury or illness while in military service 
except for having received treatment for "NPD" and nerves.  
The veteran was to be separated by action of the Aptitude 
Board.

The post-service treatment records consist of private 
treatment records from Springfield Hospital, dated October 
1981 to November 1981, and Clifton T. Perkins Hospital 
Center, dated November 1985 to February 1986, as well as 
treatment records from the Patuxent Institution/Maryland 
Correctional Institutions - Jesup Region, dated February 1996 
to March 1996.

The post-service records from Springfield Hospital report he 
was hospitalized from September 1981 to October 1981 because 
he was delusional.  He had a past history of drug and alcohol 
abuse and had tried to assault a two year old girl.  
Thereafter, he was hospitalized from October 1981 to November 
1981 because he took PCP and became extremely psychotic.  The 
diagnoses were hallucinogen induced delusional disorder and 
other substance abuse disorder.  Release summaries from 
Springfield Hospital dated October 1981 and November 1981 are 
of record.  There was no reference to service.

The treatment records from Clifton T. Perkins Hospital 
Center, dated November 1985 to February 1986, show the 
veteran was ordered hospitalized at the Eastern Shore 
Hospital in November 1985 while awaiting trial for rape, 
assault, and sodomy.  The records also reported that 
examiners at the Eastern Shore Hospital found the veteran was 
competent and responsible to stand trial.  However, while 
hospitalized at Eastern Shore Hospital, he developed 
manifestations of depression.  Subsequently, after refusing 
medication for his depression, he had a dulling of sensorium, 
disorientation, and confusion.  It was also reported that he 
drank disinfectant.  He was thereafter transferred to Clifton 
T. Perkins Hospital Center.  He was hospitalized at Clifton 
T. Perkins Hospital Center from November 1985 to February 
1986.  The November 1985 admission diagnoses were 
schizophrenia; chronic undifferentiated type, with acute 
exacerbation; organic delusional syndrome; and delirium.  
Progress notes during this period of hospitalization showed 
the veteran's complaints and/or treatment for the foregoing 
problems.  Additionally, a December 5, 1985, progress note 
reported that the veteran was agitated, had experienced 
flashbacks and referred to Vietnam.  The January 1986 
individual case review reported the veteran's diagnoses were 
alcohol and substance abuse.  It also reported that he had 
recovered from organic brain syndrome.  He was thereafter 
returned to the correctional system.

Treatment records from Patuxent Institution/Maryland 
Correctional Institutions - Jesup Region, dated February 1996 
to March 1996, reveal that the veteran was hospitalized 
because of bizarre behavior due to an altered thought 
process.  The admission diagnosis was schizoaffective 
disorder.  Progress notes during this period of 
hospitalization showed the veteran's complaints and/or 
treatment for the foregoing problems.  The diagnoses were 
psychotic disorder, cocaine and alcohol abuse, and antisocial 
personality disorder on the March 1996 discharge summary.

The veteran testified at a personal hearing via telephone 
before the undersigned in July 1987.  As reported above, at 
this time he requested that his claim of service connection 
be re-characterized to include schizophrenia and that he be 
provided an opportunity to obtain representation by a service 
organization.  Accordingly, the hearing was adjourned without 
testimony being given on the merits of his claim.  The case 
was remanded to the RO so that the veteran could obtain a 
representative.

II.  Analysis

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal include a medical nexus opinion that tends to show 
a relationship between a current acquired psychiatric 
disorder and the veteran's service or the inadequate 
personality disorder noted in service.  While the Board notes 
that the record indicates that the veteran was considered to 
have a personality disorder during service, a character 
disorder is not a disability for which service connection may 
be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1997).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), aff'd, 110 F.3d 
56 (Fed. Cir. 1997) (specifically holding that "38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid exercise of the authority granted to the Secretary of 
Veterans Affairs").  See also Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  In addition, the veteran was diagnosed 
with schizophrenia in November 1985, nine years after service 
and was diagnosed as psychotic in March 1996.  However, no 
medical evidence has been presented that links any currently 
shown psychiatric disorder to military service or any event 
of service origin.  Additionally, certain presumptions 
relating to psychosis do not apply to the veteran's claim 
because he neither had 90 days or more of military service 
nor did his psychosis first become manifest to a degree of 10 
percent within 1 year from date of termination of his 
military service.  38 U.S.C.A. §§ 101(2), (21), 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The Board also 
recognizes that the record on appeal shows the veteran was 
diagnosed with a substance abuse problem starting in October 
1981.  However, substance abuse is not a disability for which 
VA grants compensation.  See VAOPGCPREC 2-97 (Jan. 16, 1997).

In reaching the foregoing conclusions, the Board has 
considered the contentions of the veteran made through 
written statements filed with the RO and the arguments 
advanced by his representative.  However, these statements 
and arguments do not provide the requisite medical nexus to 
well ground the veteran's claim.  While the veteran is 
competent to provide information as to the visible symptoms 
he experienced during and after service, he has not been 
shown to be competent to provide the medical opinion evidence 
necessary to make his claim of service connection well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993) (persons without 
medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Furthermore, the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Therefore, because no competent medical evidence has been 
presented to link any currently diagnosed psychiatric 
disorder to service, the claim is not well grounded.  The 
representative has also requested consideration of reasonable 
doubt; however, this principle does not apply until the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran, in his November 1994 
application for compensation or pension and in an October 
1997 statement, reported that he had received post-service 
medical treatment at, among other hospitals, Eastern Shore 
State Hospital in approximately October 1985.  Moreover, 
treatment records obtained by the RO reported the veteran 
received post-service treatment at Union Memorial Hospital, 
Peninsula General Hospital, and Eastern Shore State Hospital. 
While these treatment records were not obtained by the RO, 
neither the veteran nor his representative claimed that these 
particular records show the veteran's treatment for a 
psychiatric disorder while in military service or a nexus 
between any current psychiatric disorder and military 
service.  Therefore, VA was not placed on notice of evidence 
that, if obtained, would render the veteran's claim well 
grounded.  Accordingly, VA had no duty to help the veteran 
obtain the foregoing records.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  While it is clear that the veteran 
was treated for his current disability at that time, the 
court has held that the VA is not required to search for 
evidence which, even if obtained, would make no difference in 
the result.  Gobber v. Derwinski, 2 Vet App. 470, 472 (1992).

In the June 1999 informal hearing presentation it has also 
been suggested by the veteran's representative that should 
the Board determine that the veteran's claim is not well 
grounded that it should be remanded to the RO for corrective 
action.  The Representative cited to the VA Adjudication 
Procedural Manual, M21-1.  The VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to a 
claim which is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  See also Boeck v. Brown, 6 Vet.App. 14, 17 
(1993) and Grivois v. Brown, 6 Vet.App 136, 140 (1994).  
However, if the claimant's application for benefits is 
incomplete, the VA shall notify the claimant of the evidence 
necessary to complete the application.  38 U.S.C.A. § 5103(a) 
(1995).  An application is incomplete if the VA is put on 
notice of the likely existence of competent medical evidence 
that, if true, would be relevant to, indeed, necessary for, a 
full and fair adjudication of an appellant's claim. Robinette 
v. Brown, 8 Vet.App. 69, 77 (1995).  In this instance, the RO 
fulfilled its obligation under section 5103(a) in the 
statement of the case and supplemental statement of the case 
which informed the veteran of the reasons for the denial of 
his claim.  We further note that neither the veteran nor his 
representative have identified additional evidence that would 
support his claim.  As there is no indication in the present 
case that the veteran's application is incomplete, the Board 
finds that the RO complied with 38 U.S.C.A. § 5103 and a 
remand for further development is not warranted.


ORDER

The claim of service connection for a psychiatric disorder to 
include schizophrenia is denied as not well grounded.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

